Case 2:20-cv-01102-PA-RAO Document 32 Filed 11/13/20 Page 1 of 1 Page ID #:203


 1                                                                                       JS-6
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
 8                              CENTRAL DISTRICT OF CALIFORNIA
 9
10   MARISA WAGG,                                  CV 20-1102 PA (RAOx)
11                 Plaintiff,                      JUDGMENT
12          v.
13   CINTAS CORP. NO. 3,
14                 Defendant.
15
16
17         Pursuant to the Court’s November 13, 2020 Minute Order dismissing this action for
18   lack of prosecution and failure to comply with the Court’s Order,
19         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
20   dismissed without prejudice.
21
22   DATED: November 13, 2020                         _________________________________
                                                                 Percy Anderson
23                                                      UNITED STATES DISTRICT JUDGE
24
25
26
27
28
